    Case 4:18-cv-02011 Document 111 Filed on 02/12/21 in TXSD Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

 AUSTIN VAN OVERDAM,                   §
     Plaintiff,                        §
                                       §
  v.                                   §        CIVIL NO. 4:18-cv-02011
                                       §
  TEXAS A&M UNIVERSITY,                §
      Defendant.                       §
______________________________________________________________________________

                   DEFENDANT’S UNOPPOSED MOTION
            TO WITHDRAW AND SUBSTITUTE LEAD COUNSEL
______________________________________________________________________________

      Defendant, Texas A&M University (“Defendant” or “TAMU”), files this

Unopposed Motion to Withdraw and Substitute Lead Counsel. In support, Defendant

states the following:

      1.     Assistant Attorney General Cristina M. Moreno is currently listed as

lead counsel for Defendant, and Assistant Attorney General Rola Daaboul as co-

counsel in the above-captioned cause.

      2.     There is good cause to withdraw Ms. Moreno as lead counsel for

Defendant because Ms. Moreno has accepted a position outside the Office of the

Attorney General of Texas. The withdrawal will not delay these proceedings.

      3.     Defendant request that Ms. Daaboul be substituted as lead counsel for

Defendant in this matter.

      4.     Ms. Moreno should be removed from all correspondence and

notifications in this matter.
    Case 4:18-cv-02011 Document 111 Filed on 02/12/21 in TXSD Page 2 of 3




      For the foregoing reasons, Defendant respectfully requests that the Court

grant this motion to withdraw Assistant Attorney General Cristina M. Moreno as

lead counsel and substitute Assistant Attorney General Rola Daaboul in the above-

captioned cause.

                                Respectfully submitted,

                                KEN PAXTON
                                Attorney General of Texas

                                BRENT WEBSTER
                                First Assistant Attorney General

                                GRANT DORFMAN
                                Deputy First Assistant Attorney General

                                SHAWN COWLES
                                Deputy Attorney General for Civil Litigation

                                THOMAS A. ALBRIGHT
                                Chief – General Litigation Division

                                /s/ Cristina M. Moreno
                                CRISTINA M. MORENO
                                Texas Bar No. 24105023
                                ROLA DAABOUL
                                Texas Bar No. 24068473
                                Assistant Attorneys General
                                Office of the Attorney General
                                General Litigation Division
                                P.O. Box 12548, Capitol Station
                                Austin, TX 78711-2548
                                (512) 475-4072 PHONE
                                (512) 320-0667 FAX
                                cristina.moreno@oag.texas.gov
                                rola.daaboul@oag.texas.gov
                                ATTORNEYS FOR STATE DEFENDANTS




                                        2
    Case 4:18-cv-02011 Document 111 Filed on 02/12/21 in TXSD Page 3 of 3




                       CERTIFICATE OF CONFERENCE

      I hereby certify that Plaintiff’s counsel, has been contacted regarding this
motion and he has advised that he is unopposed.

                                  /s/ Cristina M. Moreno
                                  CRISTINA M. MORENO
                                  Assistant Attorney General



                          CERTIFICATE OF SERVICE
       I hereby certify that on February 12, 2021 a true and correct copy of the
foregoing document was served via the Court’s CM/ECF system to all counsel of
record.
Gaines West
John “Jay” Rudinger, Jr.
Kyle Carney
West, Webb, Allbritton & Gentry, P.C.
1515 Emerald plaza
College Station, TX 77845-1515
Phone: 979-694-7000
Fax: 979-694-8000
Gaines.west@westwebblaw.com
Jay.rudinger@westwebblaw.com
kyle.carney@westwebblaw.com

                                  /s/ Cristina M. Moreno
                                  CRISTINA M. MORENO
                                  Assistant Attorney General




                                          3
